Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated February 23, 2022, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed February 23, 2022 have been considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11276470 [‘470]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.
Present Application
Patent ‘470
1. A page buffer circuit in a memory device comprising a memory array formed from a plurality of bitlines, the page buffer circuit comprising: a logic element configured to perform a series of calculations pertaining to one or more memory access operations and generate a plurality of calculation results associated with the series of calculations; a dynamic memory element coupled with the logic element and configured to store the plurality of calculation results;
an isolation element coupled between the logic element and the dynamic memory element, the isolation element to permit a calculation result from the logic element to pass to the dynamic memory element when activated; and a circuit coupled to the dynamic memory element and configured to perform operations associated with the one or more memory access operations and based at least in part on the plurality of calculation results stored in the dynamic memory element, wherein the circuit coupled to the dynamic memory element is to perform a first operation on the memory array based at least in part on a first calculation result stored in the dynamic memory element during a first period of time when the isolation element is deactivated to disconnect the logic element from the dynamic memory element, and wherein the logic element is configured to concurrently generate a second calculation result during the first period of time.
1. A page buffer circuit in a memory device comprising a memory array formed from a plurality of bitlines, the page buffer circuit comprising: a logic element configured to perform a series of calculations pertaining to one or more memory access operations and generate a plurality of calculation results associated with the series of calculations; a dynamic memory element coupled with the logic element and configured to store the plurality of calculation results; an isolation element coupled between the logic element and the dynamic memory element, the isolation element to permit a calculation result from the logic element to pass to the dynamic memory element when activated; and one or more bitline driver circuits coupled to the dynamic memory element and configured to perform pre-charging operations associated with the one or more memory access operations and based at least in part on the plurality of calculation results stored in the dynamic memory element, wherein the one or more bitline driver circuits to perform a first pre-charging operation on the memory array based at least in part on a first calculation result stored in the dynamic memory element during a first period of time when the isolation element is deactivated to disconnect the logic element from the dynamic memory element, and wherein the logic element is configured to concurrently generate a second calculation result during the first period of time.
2. The page buffer circuit of claim 1, wherein the circuit coupled to the dynamic memory element is to perform a second operation based at least in part on the second calculation result stored in the dynamic memory element during a second period of time when the isolation element is deactivated to disconnect the logic element from the dynamic memory element, and wherein the logic element is configured to concurrently generate a third calculation result during the second period of time.
2. The page buffer circuit of claim 1, wherein the one or more bitline driver circuits to perform a second pre-charging operation based at least in part on the second calculation result stored in the dynamic memory element during a second period of time when the isolation element is deactivated to disconnect the logic element from the dynamic memory element, and wherein the logic element is configured to concurrently generate a third calculation result during the second period of time.
3. The page buffer circuit of claim 1, wherein the isolation element comprises a first semiconductor device, wherein the isolation element to permit the calculation result to pass to the dynamic memory element in response to a control signal being asserted at a gate terminal of the semiconductor device.
3. The page buffer circuit of claim 1, wherein the isolation element comprises a first semiconductor device, wherein the isolation element to permit the calculation result to pass to the dynamic memory element in response to a control signal being asserted at a gate terminal of the semiconductor device.
4. The page buffer circuit of claim 1, wherein the dynamic memory element comprises one or more semiconductor devices and associated signal routing lines, and wherein the first period of time is based on a capacitance presented by the one or more semiconductor devices and the associated signal routing lines.
4. The page buffer circuit of claim 1, wherein the dynamic memory element comprises one or more semiconductor devices and associated signal routing lines, and wherein the first period of time is based on a capacitance presented by the one or more semiconductor devices and the associated signal routing lines.
5. The page buffer circuit of claim 1, wherein the first calculation result comprises an indication of a subset of the plurality of bitlines associated with a first memory access operation.
5. The page buffer circuit of claim 1, wherein the first calculation result comprises an indication of a subset of the plurality of bitlines associated with a first memory access operation.
6. The page buffer circuit of claim 5, wherein to perform the first operation on the memory array based at least in part on the first calculation result stored in the dynamic memory element, the circuit coupled to the dynamic memory element is to apply a signal to the subset of the plurality of bitlines identified by the first calculation result.
6. The page buffer circuit of claim 5, wherein to perform the first pre-charging operation on the memory array based at least in part on the first calculation result stored in the dynamic memory element, the one or more bitline driver circuits to apply a pre-charge signal to the subset of the plurality of bitlines identified by the first calculation result.
7. The page buffer circuit of claim 1, wherein the logic element comprises a sense amplifier (SA) latch.
7. The page buffer circuit of claim 1, wherein the logic element comprises a sense amplifier (SA) latch.
8. A memory device comprising: a memory array; and
control logic, operatively coupled with the memory array, to perform operations comprising: activating an isolation element coupled between a logic element and a dynamic memory element to cause a first calculation result generated by the logic element to be stored in the dynamic memory element; deactivating the isolation element for a first period of time, wherein a circuit coupled to the dynamic memory element is to perform a first operation based at least in part on the first calculation result stored in the dynamic memory element and the logic element is to generate a second calculation result concurrently with the first operation during the first period of time; and reactivating the isolation element at an end of the first period of time to cause the second calculation result generated by the logic element to be stored in the dynamic memory element.
8. A memory device comprising: a memory array; and control logic, operatively coupled with the memory array, to perform operations comprising: activating an isolation element coupled between a logic element and a dynamic memory element to cause a first calculation result generated by the logic element to be stored in the dynamic memory element; deactivating the isolation element for a first period of time, wherein one or more bitline driver circuits in the memory device to perform a first pre-charging operation on the memory array based at least in part on the first calculation result stored in the dynamic memory element and the logic element to generate a second calculation result concurrently with the first pre-charging operation during the first period of time; and reactivating the isolation element at an end of the first period of time to cause the second calculation result generated by the logic element to be stored in the dynamic memory element.
9. The memory device of claim 8, wherein the control logic to perform further operations comprising: deactivating the isolation element for a second period of time, wherein the circuit coupled to the dynamic memory element is to perform a second operation based at least in part on the second calculation result stored in the dynamic memory element and the logic element is to generate a third calculation result concurrently with the first operation during the second period of time.
9. The memory device of claim 8, wherein the control logic to perform further operations comprising: deactivating the isolation element for a second period of time, wherein one or more bitline driver circuits in the memory device to perform a second pre-charging operation on the memory array based at least in part on the second calculation result stored in the dynamic memory element and the dynamic memory element to generate a third calculation result concurrently with the first pre-charging operation during the second period of time.
10. The memory device of claim 8, wherein the isolation element comprises a first semiconductor device, wherein activating the isolation element comprises causing a control signal to be asserted at a gate terminal of the semiconductor device, and wherein deactivating the isolation element comprises causing the control signal to be de-asserted at the gate terminal of the semiconductor device.
10. The memory device of claim 8, wherein the isolation element comprises a first semiconductor device, wherein activating the isolation element comprises causing a control signal to be asserted at a gate terminal of the semiconductor device, and wherein deactivating the isolation element comprises causing the control signal to be de-asserted at the gate terminal of the semiconductor device.
11. |The memory device of claim 8, wherein the dynamic memory element comprises one or more semiconductor devices and associated signal routing lines, and wherein the first period of time is based on a capacitance presented by the one or more semiconductor devices and the associated signal routing lines.
11. The memory device of claim 8, wherein the dynamic memory element comprises one or more semiconductor devices and associated signal routing lines, and wherein the first period of time is based on a capacitance presented by the one or more semiconductor devices and the associated signal routing lines.
12. The memory device of claim 8, wherein the memory array comprises a plurality of bitlines, and wherein the first calculation result comprises an indication of a subset of the plurality of bitlines associated with a first memory access operation.
12. The memory device of claim 8, wherein the memory array comprises a plurality of bitlines, and wherein the first calculation result comprises an indication of a subset of the plurality of bitlines associated with a first memory access operation.
13. The memory device of claim 12, wherein to perform the first operation based at least in part on the first calculation result stored in the dynamic memory element, the circuit coupled to the dynamic memory element is to apply a signal to the subset of the plurality of bitlines identified by the first calculation result.
13. The memory device of claim 12, wherein to perform a first pre-charging operation on the memory array based at least in part on the first calculation result stored in the dynamic memory element, the one or more bitline driver circuits in the memory device to apply a pre-charge signal to the subset of the plurality of bitlines identified by the first calculation result.
14. The memory device of claim 8, further comprising: a page buffer circuit coupled to the memory array, wherein the page buffer circuit comprises the logic element, the dynamic memory element, and the isolation element.
14. The memory device of claim 8, further comprising: a page buffer circuit coupled to the memory array, wherein the page buffer circuit comprises the logic element, the dynamic memory element, and the isolation element.
15. A method comprising: activating an isolation element coupled between a logic element and a dynamic memory element to cause a first calculation result generated by the logic element to be stored in the dynamic memory element; deactivating the isolation element for a first period of time, wherein a circuit coupled to the dynamic memory element is to perform a first operation based at least in part on the first calculation result stored in the dynamic memory element and the logic element is to generate a second calculation result concurrently with the first operation during the first period of time; and reactivating the isolation element at an end of the first period of time to cause the second calculation result generated by the logic element to be stored in the dynamic memory element.
15. A method comprising: activating an isolation element coupled between a logic element and a dynamic memory element to cause a first calculation result generated by the logic element to be stored in the dynamic memory element; deactivating the isolation element for a first period of time, wherein one or more bitline driver circuits in a memory device to perform a first pre-charging operation on a memory array based at least in part on the first calculation result stored in the dynamic memory element and the logic element to generate a second calculation result concurrently with the first pre-charging operation during the first period of time; and reactivating the isolation element at an end of the first period of time to cause the second calculation result generated by the logic element to be stored in the dynamic memory element.
16. The method of claim 15, further comprising: deactivating the isolation element for a second period of time, wherein the circuit coupled to the dynamic memory element is to perform a second operation based at least in part on the second calculation result stored in the dynamic memory element and the logic element is to generate a third calculation result concurrently with the first operation during the second period of time.
16. The method of claim 15, further comprising: deactivating the isolation element for a second period of time, wherein one or more bitline driver circuits in the memory device to perform a second pre-charging operation on the memory array based at least in part on the second calculation result stored in the dynamic memory element and the dynamic memory element to generate a third calculation result concurrently with the first pre-charging operation during the second period of time.
17. The method of claim 15, wherein the isolation element comprises a first semiconductor device, wherein activating the isolation element comprises causing a control signal to be asserted at a gate terminal of the semiconductor device, and wherein deactivating the isolation element comprises causing the control signal to be de-asserted at the gate terminal of the semiconductor device.
17. The method of claim 15, wherein the isolation element comprises a first semiconductor device, wherein activating the isolation element comprises causing a control signal to be asserted at a gate terminal of the semiconductor device, and wherein deactivating the isolation element comprises causing the control signal to be de-asserted at the gate terminal of the semiconductor device.
18. The method of claim 15, wherein the dynamic memory element comprises one or more semiconductor devices and associated signal routing lines, and wherein the first period of time is based on a capacitance presented by the one or more semiconductor devices and the associated signal routing lines.
18. The method of claim 15, wherein the dynamic memory element comprises one or more semiconductor devices and associated signal routing lines, and wherein the first period of time is based on a capacitance presented by the one or more semiconductor devices and the associated signal routing lines.
19. The method of claim 15, wherein the circuit coupled to the dynamic memory element is to perform the first operation on a memory array comprising a plurality of bitlines, and wherein the first calculation result comprises an indication of a subset of the plurality of bitlines associated with a first memory access operation.
19. The method of claim 15, wherein the memory array comprises a plurality of bitlines, and wherein the first calculation result comprises an indication of a subset of the plurality of bitlines associated with a first memory access operation.
20. The method of claim 19, wherein to perform the first operation based at least in part on the first calculation result stored in the dynamic memory element, the circuit coupled to the dynamic memory element is to apply a signal to the subset of the plurality of bitlines identified by the first calculation result.
20. The method of claim 19, wherein to perform a first pre-charging operation on the memory array based at least in part on the first calculation result stored in the dynamic memory element, the one or more bitline driver circuits in the memory device to apply a pre-charge signal to the subset of the plurality of bitlines identified by the first calculation result.


As can be seen from the above table, claim 1 of the present application differ from claim 1 of patent ‘470, in that patent ‘470 recites “…one or more bitline driver circuits …”; while, claim 1 of the application recites “…a circuit …”  It is obvious that the patented recitation of the covers the condition recited by the current case.  Therefore, coverage has already been given.
With respect to claim 8, claim 8 of the present application differ from claim 8 of patent ‘470, in that patent ‘470 recites “…one or more driver circuits…a first precharging operation…”; while, claim 8 of the application recites “…a circuit …a first operation…”  It is obvious that the patented recitation of the covers the condition recited by the current case since one circuit and a first precharging operation is the same as a circuit and first operation, respectively.  Therefore, coverage has already been given.
For similar reasons, claims 2-7 and 9-20 are rejected over claims 1-20 of patent ‘470.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        September 24, 2022